McNally, J. (dissenting).
I dissent and vote to affirm. In my judgment, the petitions were properly dismissed, since appellants failed to join candidates who are necessary parties in this proceeding under section 330 of the Election Law. *161None of the candidates whose designating petitions are challenged by appellants was named. None of them was served with the petition and the order to show cause. In a proceeding under section 330 of the Election Law, a candidate whose petition is challenged for any reason is a necessary party. This is a jurisdictional defect and the petition was properly dismissed. Swan v. Cohen (286 N. Y. 678) holding objectors are necessary parties.
At Special Term, in Swan (179 Misc. 69, supra), the court held the proceeding was commenced without notice to the citizen objectors whose objections had been sustained. They appeared specially in the proceeding and asked that the proceeding be dismissed for that reason. The only service made was upon one of the committee named and appointed to fill vacancies on certain designating petitions. He was not one of the objectors. The time to serve the objectors had elapsed and the objectors were necessary parties to such proceeding. (Matter of Brennan, 73 N. Y. S. 2d 317; Devine v. Cohen, 73 N. Y. S. 2d 317.) The appellants here named as defendants and served only the Commissioners of Election and the City Clerk. None of the candidates for the City Court was served with the order to show cause or the petition.
It has always been the law that candidates whose designating petitions depend on the outcome of litigation are necessary parties. Matter of Sweeney (209 N. Y. 567) holding that the Election Law requires notice to be given to candidates affected and no such notice was given in this case. (Matter of Schwimmer v. Power, 21A D 2d 835; Matter of Mucciolo, 37 N. Y. S. 2d 575; Yearwood v. Cohen, 37 N. Y. S. 2d 577.) Such a conclusion is correct, since such parties are actually the real parties in interest. (Gassman, Election Law, p. 448.)
Appellants do not have standing to bring these proceedings since they are not candidates aggrieved and are not persons who filed objections before the Board of Elections pursuant to section 145 of the Election Law. This proceeding seeks the benefits of the summary jurisdiction conferred on the court by section 330 of the Election Law. Such a proceeding challenging the validity of a designating petition may be brought only by a candidate aggrieved or by a person who has filed timely objections and specifications under section 145 of the Election Law. The allegations of plaintiffs’ petitions fail to demonstrate that they come within either category and in fact they do not come within either category. Plaintiffs lack standing to sue and the court lacked jurisdiction of the subject matter of the petitions. (Election Law, § 330, subd. 1.)
*162The majority relies on Matter of Decatur v. Board of Elections of County of Albany (47 Misc 2d 647, affd. 24 A D 2d 735, affd. 16 N Y 2d 848) and Matter of Mahoney v. Lawley (301 N. Y. 425) for the proposition that petitioners have standing. In my opinion they do not come within the purview of said holdings. Petitioners in those cases met the jurisdictional requisites of section 330 by filing objections pursuant to section 145. Appellants here did not.
The petitions should be dismissed on -the merits. The New York State Constitution planned elections in districts within the Counties of New York. Section 15 of article YI, the constitutional provision creating the Civil Court in the City of New York by merger of the City Court and the Municipal Court, provides for the creation of district lines less than county-wide. Subdivision a of section 15 reads in part: ‘1 The legislature shall by law establish a single court of city-wide civil jurisdiction and a single court of city-wide criminal jurisdiction in and for the city of New York. * * * The said city-wide courts shall consist of such number of judges as may be provided by law. The judges of the court of city-wide civil jurisdiction shall be residents of such city and shall be chosen for terms of ten years by the electors of the counties included within the city of New York from districts within such counties established by law.”
Beginning in 1962, the Legislature provided that vacancies in the office of Judge of the Civil Court occurring by the expiration of the terms of former Justices of the City Court of the City of New York, and their successors, be elected by the electors of the county from which the former City Court Justices were elected. Similar legislative provisions were made for vacancies occurring by the expiration of the terms of former Justices of the Municipal Court of the City of New York, except that they were to be elected by the electors of the district from which the former Judges of the Municipal Court of the City of New York were elected. (L. 1962,.ch. 694, § 4; L. 1963, ch. 848; L. 1964, ch. 377; L. 1965, ch. 469; L. 1966, ch. 109; L. 1967, ch. 39; L. 1968, ch. 152.)
This background of both constitutional and statutory provisions bears out that the Legislature established counties as the geographical basis for the election of the offices held by former Judges of the City Court and Municipal Court districts for the election of the offices held by former. Municipal Court Judges. The failure of the Legislature to re-enact in 1969 the enabling acts of the prior years does not evidence the legislative intention to disestablish the county and district lines defined in the prior statutes.
*163Where the State Constitution required districting for senatorial elections and the Legislature failed to district properly, it was held that the former method of election would he preserved to the end that the voters will not be totally disenfranchised, subject to change only by later legislative action. (Matter of Dowling, 219 N. Y. 44, 59; Matter of Sherrill v. O’Brien, 188 N. Y. 185.)
Cox v. Katz (22 N Y 2d 903, affg. 30 A D 2d 432) is not authority, as claimed here by appellants, for the proposition that elections must be held in counties for Civil Court Judges. Cox involved constitutional challenges to a 1968 statute that created 25 more judgeships for the Civil Court of the City of New York and provided for their elections from counties. Cox held it was proper for the Legislature to provide for the election of the Judges on both county and municipal court district lines.
For the foregoing reasons, I believe the orders and judgments should be affirmed.
Stevens, P. J., and Eager, J., concur with Stetjer, J.; McNally, J.; dissents in opinion in which Tilzer, J., concurs.
Orders entered on June 4, 1969, reversed on the law, without costs or disbursements to any party, and the petitions granted.